DETAILED ACTION
Claims 1-4, and 6-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pat No. 10,660,536) in view of Li (US PG Pub No. US 2019/0057770 A1), further in view of Huang (UG PG Pub No. US 2005.0228650 A1).

Regarding claim 1, Wang teaches a system for a medical analytics cloud-computing network (Fig 2; col 4 lines 12-21), the system comprising:
at least one analytics engine within the cloud-computing network (col 4 lines 12-21, “cloud server”), and
an edge-computing unit at an edge of the cloud computing network (Fig 2; col 4 lines 12-21, “monitor device”), wherein the edge-computing unit is configured to:
-    access the medical data, the medical data being stored and accessible only locally (Fig 3; col 5 lines 29-43),
-    locally perform the data processing task on the  medical data to extract the at least one feature (Fig 5; col 6 lines 26-30), and
-    return the at least one feature to be received by the analytics engine (co 4 line 62 – col 5 line 9), wherein the extracted at least one feature does not identify any factors specific to physical, physiological, mental, economic, cultural, or social identity of 
Wang does not teach the edge-computing unit receives a data processing task originating from the at least one analytics engine, wherein the data processing task is a distributed computational task of statistical analysis of medical data to extract at least one feature of the medical data. 
Li teaches using a plurality of cluster participant devices connected to a cluster initiated for executing a distributed data processing task for processing medical data (Fig 1; [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive a data processing task originating from the at least one analytics engine, wherein the data processing task is a distributed computational task of statistical analysis of medical data to extract at least one feature of the medical data. One would be motivated by the desire to utilize all available devices in an environment where high-performance devices are unavailable ([0002-3]). 
Wang does not explicitly teach wherein the at least one feature is such that the medical data or an origin of the medical data cannot be reconstructed based on the at least one feature.
Wang does teach that the ECG and PO signals are refined to compare to disease models (col 7 lines 18-27). It is well known that refining an original signal to extract features typically results in the loss of information such that the original signal cannot be reconstructed. For example, Huang teaches that certain data components are discarded during signal processing which result in making it impossible to reconstruct the original signal ([0011]). Therefore, it would have been obvious to one of 

Regarding claim 2, Wang teaches the analytics engine is configured to perform the distributed computational task of statistical analysis on the basis of the extracted the at least one feature (col 7 lines 18-27). 

Regarding claim 3, Wang teaches a medical analytics cloud-computing network comprising:
an analytics engine within the cloud-computing network (col 4 lines 12-21, “cloud server”), wherein the analytics engine is configured to:
-    receive the at least one feature originating from the at least one edge computing unit performing the data processing task (co 4 line 62 – col 5 line 9), wherein the extracted at least one feature does not identify any factors specific to physical, physiological, mental, economic, cultural, or social identity of a person (col 6 lines 26-57, wherein the extracted features represent wave magnitude and periodicity intervals that used to detect a certain disease), and
-    perform the statistical analysis on the basis of the at least one feature (col 7 lines 18-27), and
the at least one edge-computing unit at the edge of the cloud computing network (Fig 2; col 4 lines 12-21, “monitor device”), wherein each of the at least one edge-computing unit is configured to:

-    locally perform the data processing task on the medical data to extract the at least one feature  (Fig 5; col 6 lines 26-30), and
-    return the at least one feature to be received by the analytics engine (co 4 line 62 – col 5 line 9).
Wang does not teach the analytics engine sends a data processing task to be received by at least one edge-computing unit at an edge of the cloud computing network, wherein the data processing task is a distributed computational task of a statistical analysis of medical data to extract an at least one feature of the medical data.
Li teaches using a plurality of cluster participant devices connected to a cluster initiated for executing a distributed data processing task for processing medical data (Fig 1; [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive a data processing task originating from the at least one analytics engine, wherein the data processing task is a distributed computational task of statistical analysis of medical data to extract at least one feature of the medical data. One would be motivated by the desire to utilize all available devices in an environment where high-performance devices are unavailable ([0002-3]). 
Wang does not explicitly teach wherein the at least one feature is such that the medical data or an origin of the medical data cannot be reconstructed based on the at least one feature.
Wang does teach that the ECG and PO signals are refined to compare to disease models (col 7 lines 18-27). It is well known that refining an original signal to 

Regarding claims 4 and 7, they are the method claim of claims 1 and 3 above. Therefore, they are rejected for the same reasons as claims 1 and 3 above. 

Regarding claim 6, Wang and Li teach wherein the cloud computing network comprises a plurality of edge-computing units (Wang Fig 2; Li Fig 1).

Regarding claim 8, Wang and Li teach the cloud computing network comprises a plurality of edge-computing units (Wang Fig 2; Li Fig 1).

Regarding claim 9, Wang teaches the medical data is one of electroencephalography (EEG), electromyography (EMG), or electrocardiography (ECG) data (col 1 lines 54-61).  

Regarding claim 10, Wang teaches the medical data is one of electroencephalography (EEG), electromyography (EMG), or electrocardiography (ECG) data (col 1 lines 54-61).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/Eric C Wai/Primary Examiner, Art Unit 2195